George Frankenthaler, S.
In this proceeding the court is called upon to construe the testator’s direction, in a will admitted to probate in 1930, that his trustees invest “ in such securities and investments as are recognized by the law of the State of New York relating to investments by trustees and savings banks.” *714As a result of a recent modification, it has been held that section 235 of the Banking Law, which regulates investments by savings banks, cannot govern trust investments. (Matter of Peck, 199 Misc. 1051; Matter of Uhlich, 123 N. Y. S. 2d 891; Matter of Walbridge, 138 N. Y. S. 2d 847; Matter of Daly, 203 Misc. 851; Matter of Rosenblum, 132 N. Y. S. 2d 604, mod. on other grounds 137 N. Y. S. 2d 479; Matter of Brown, 1 Misc 2d 234.) So long as “ the law of New York relating to # * * savings banks ” remains inapplicable, the trustees are confined to the other category of investments provided in the will, those the law renders eligible for trustees. Accordingly they may invest in the “ securities and investments ” authorized by law for testamentary trustees at the time of the investment. (Personal Property Law, § 21.)
Submit decree on notice construing the will accordingly.